DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 13-18 in the reply filed on 06/19/2021 is acknowledged. 
Claim(s) 1-11 and 13-18 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/06/2020 is being considered by the examiner.
Claim Objections
Claims 1, 2, and 9 are objected to because of the following informalities:
Claim 1, line 3 should read “… wherein a film-forming material …” (emphasis added)
Claim 1, lines 3-4 should read “… has a repeat unit …”(emphasis added)
Claim 2, line 2 should read “… one or more bare electrodes …” (emphasis added)
Claim 2 should read “… a 
Claim 9, line 3 includes an extra “and” and should just read “one or more chitosan-coated gold electrodes”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Claim 7 recites the limitation "the conductive additive" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. “A conductive additive that is incorporated into the film” is not claimed in claim 1, which claim 7 depends from. However, claim 2 introduces “a subarray of one or more conductive additive-incorporated film-coated electrodes”. For the purposes of examination, Claim 7 is being interpreted as depending from claim 2.
Regarding Claim 8, 
Regarding Claims 9 and 10, in light of the specification, it is unclear if the “gold electrodes” are further limiting the type of electrodes used in claims 2 and 3, or if the claimed elements are in addition to the electrodes already claimed. The specification states in the last paragraph on pg. 7 that the working electrodes can be made of gold. For the purposes of examination, “bare gold electrodes”, “one or more chitosan-coated gold electrodes” and “one or more carbon nanotubes-incorporated chitosan-coated gold electrodes” are further limiting the “subarray of one or more bare electrode”, “subarray of one or more film-coated electrodes” and “subarray of one or more conductive additive-incorporated film-coated electrodes, as claimed in claims 2 and 3.
Regarding Claim 14, in light of the specification, it is unclear if “a potentiostat” is the same potentiostat in claim 13 or if an additional potentiostat is used to record current signals measured by voltammetry. For the purposes of examination, the two potentiostats are being interpreted as the same element.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejectedanticipated by Ben-Yoav et al. (Pub. No. US 2014/0332410, cited in the IDS), hereinafter referred to as Ben-Yoav.
Regarding Claim 1, Ben-Yoav discloses an electrochemical sensor (Abstract, “lab on a chip device”) comprising a counter electrode (Fig. 3A, element 1111a1, “counter electrode”), optionally a reference electrode (Fig. 3A, element 1111a3, “reference electrode”), and an array of multiple working electrodes (Fig. 3A, elements 1111a2, 1111b2, 1111c2, “working electrode“), wherein at least one of the working electrodes is a film-coated electrode, and wherein the film-forming material has repeat unit that comprises six-membered non-aromatic ring (para. [0012], “at least one working electrode is modified to include chitosan modified by catechol”, catechol is a six-membered non-aromatic ring).
Regarding Claim 2, Ben-Yoav discloses an electrochemical sensor according to claim 1, wherein the array of working electrodes comprises a subarray consisting of one or more bare electrode (para. [0050], “bare, unmodified working electrode(s) may be formed of nano tubes”); and at least one of: subarray consisting of one or more film-coated electrodes (para. [0007], “working electrode of the at least one 3-electrode set includes catechol grafted to chitosan” and para. [0089], “the nature of the working electrodes may be different from one another”); subarray consisting of one or 10more conductive additive-incorporated film-coated electrodes (para. [0008], “at least the working electrode of the at least one 3-electrode set is formed of a nanotube material … may be selected from the group consisting of carbon” and para. [0089], “the nature of the working electrodes may be different from one another”).
Regarding Claim 3, Ben-Yoav discloses an electrochemical sensor according to claim 2, wherein the array of working electrodes comprises: a first subarray consisting of one or more bare electrode (para. [0011], “at least one working electrode of the at least one 3-electrode set presents a bare, unmodified surface”); a second subarray consisting of 15one or more film-coated 
Regarding Claim 4, Ben-Yoav discloses an electrochemical sensor according to claim 1, wherein the 20six-membered, non-aromatic ring bears amine group, carboxylic acid group, hydroxyl group or sulfonic acid group covalently bonded to a carbon atom of said ring (para. [0012], “at least one working electrode is modified to include chitosan modified by catechol”, catechol bears two hydroxyl groups).
Regarding Claim 5, Ben-Yoav discloses an electrochemical sensor according to claim 3, wherein the film-forming material is polysaccharide (Fig. 1A, element 120, “catechol-modified chitosan” and para. [0035], “naturally device polysaccharide chitosan”).
Regarding Claim 6, Ben-Yoav discloses an electrochemical sensor according to claim 5, wherein the 5polysaccharide is chitosan (Fig. 1A, element 120, “catechol-modified chitosan” and para. [0035], “naturally device polysaccharide chitosan”).
Regarding Claim 7, Ben-Yoav discloses an electrochemical sensor according to claim 1, wherein the conductive additive that is incorporated into the film is carbon nanotubes (para. [0008], “at least the working electrode if the at least one 3-electrode set is formed of a 
Regarding Claim 8, Ben-Yoav discloses an electrochemical sensor according to claim 1, comprising carbon nanotubes-incorporated chitosan-coated electrode (para. [0008], “at least the working electrode of the at least one 3-electrode set is formed of a nanotube material … the nanotube material may be selected from the group consisting of carbon” and para. [0052], “an application of a current is used to fabricate the chitosan film through an electrodeposition process”).
Regarding Claim 9, Ben-Yoav discloses an electrochemical sensor according to claim 2, comprising one or more bare gold electrodes; and 15one or more chitosan-coated gold electrodes (para. [0048], “evaluated utilizing a gold electrode” and para. [0052], “the chrome/gold coated wafers were patterned using photolithography to result in the gold electrodes features”).
Regarding Claim 10, Ben-Yoav discloses an electrochemical sensor according to claim 3, comprising one or more bare gold electrodes; one or more chitosan-coated gold electrodes; and 20one or more carbon nanotubes-incorporated chitosan-coated gold electrodes (para. [0048], “evaluated utilizing a gold electrode” and para. [0052], “the chrome/gold coated wafers were patterned using photolithography to result in the gold electrodes features”).
Regarding Claim 11, Ben-Yoav discloses an electrochemical sensor according to claim 1, wherein the film is an electrodeposited film (Fig. 5, and para. [0052], “an application of a cathodic current for 60 seconds is used to fabricate the chitosan film through an electrodeposition process”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Yoav as applied to claim 1 above, and further in view of Cobelli et al. (Pub. No. US 2014/0118138, cited in the IDS).
Regarding Claim 13, Ben-Yoav discloses a device for electrochemical detection, comprising: 5
a counter electrode (Fig. 3A, element 1111a1, “counter electrode”), optionally a reference electrode (Fig. 3A, element 1111a3, “reference electrode”) and an array of multiple working electrodes (Fig. 3A, elements 1111a2, 1111b2, 1111c2, “working electrode“) as defined in claim 1; and
a potentiostat (para. [0051], “electrochemical analyzing equipment such as a potentiostat”) or galvanostat to which the electrodes are electrically connected to allow control of the potential or current of the working electrodes, respectively, to create a data set of electrochemical signals when the electrodes are immersed in a sample (Fig. 4B and para. [0045], “applying a positive potential on the modified electrode”).
However, Ben-Yoav does not explicitly disclose a processor configured to analyze the data set of electrochemical signals by one or more chemometric techniques.
Cobelli teaches an electrochemical sensor (Fig. 1, element 10, “continuous analyte sensor”), including working, reference, and secondary electrodes (para. [0126]). Cobelli further teaches of a processor module (Fig. 2, element 214) to collect sensor data and may be utilized to efficiently process data through a prediction module (para. [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrochemical sensor disclosed by Ben-Yoav to explicitly disclose a 
Regarding Claim 14, modified Ben-Yoav discloses a device according to claim 13, comprising a potentiostat that records current signals measured by voltammetry (para. [0045], “the method includes applying a positive potential (with voltammetry)” and para. [0051], “electrochemical analyzing equipment such as a potentiostat” and Fig. 4B).
Regarding Claim 15, modified Ben-Yoav discloses a device according to claim 14.
However, modified Ben-Yoav does not explicitly disclose wherein the chemometric techniques include a regression method, a supervised or unsupervised machine learning algorithm, or both.
	Cobelli further teaches that the processor module may utilize an autoregression model to predict a future value from the analyte sensor (para. [0116] and Fig. 6) and neural networks to predict a future value from the analyte sensor (para. [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the processor to use an autoregression method or a machine learning algorithm to analyze the data set. Cobelli teaches that an autoregression method and a machine learning algorithm can be useful when predicting a future concentration value, which can be important for diagnostic purposes (para. [0116]).
Regarding Claim 16, modified Ben-Yoav discloses a device according to claim 15.
However, modified Ben-Yoav does not explicitly disclose wherein the regression method is partial 20least square regression (PLSR).

Regarding Claim 17, modified Ben-Yoav discloses a device according to claim 15.
However, modified Ben-Yoav does not explicitly disclose wherein the supervised machine learning algorithm is a trained artificial neural network (ANN).
Cobelli further teaches that the processor module may utilize an artificial neural network that can consider other information to predict a future analyte value (para. [0115]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to utilize an artificial neural network to analyze the sensor data. Cobelli teaches that a neural network can use current analyte sensor data to predict a future value, which can be important for diagnostic purposes (para. [0115]).
Regarding Claim 18, modified Ben-Yoav discloses a device according to claim 14.
However, modified Ben-Yoav does not explicitly disclose wherein the processor reduces the dimensions of the dataset by extracting electrochemical features recorded by voltammetry.
Cobelli further teaches that the processor module may include a data generator to generate data packages, which can include filtered data or calibrated data (para. [0056]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor to filter and extract features from the sensor data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907.  The examiner can normally be reached on Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.W.K./Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791